[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The defendant's motion to strike the complaint on the ground that the plaintiffs' claims fail to state a cause of action under which relief can be granted is denied.
General Statutes § 12-119 states in relevant part: "When it is claimed . . . that a tax laid on property was computed on an assessment which, under all the circumstances, was manifestly excessive . . . the owner thereof . . . may, in addition to the CT Page 9281 other remedies provided by law, make application for relief to the superior court for the judicial district in which such town or city is situated." The plaintiffs have alleged that the tax laid on their property was "manifestly excessive" in violation of General Statutes § 12-119. (Complaint ¶ 16.) The plaintiffs have alleged facts that, if true, would provide the plaintiffs with relief.
D'ANDREA, J.